Citation Nr: 0812868	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lower back injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for a left wrist 
fracture as secondary to service-connected right knee 
disability.

4.  Entitlement to an increased evaluation for residuals of a 
right knee injury resulting from traumatic chondromalacia of 
the patella, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for training from March 1, 
1995 to August 30, 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and April 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reveals that private medical records pertinent to 
the veteran's claims have not been obtained or requested.  A 
May 2006 document from the University of Rochester 
Orthopaedic Associates indicates that the veteran was 
undergoing continuing orthopedic treatment beginning in 
October 2005.  This document also notes that the veteran 
underwent right knee surgery at Strong Memorial Hospital in 
March 2006.  The Board further notes that in June 2006 the 
veteran was approved treatment with the University of 
Rochester Spine Center for treatment of his back complaints.  
Copies of the above noted records must be requested.  See 
38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from the Buffalo and Canandaigua 
VA Medical Centers dated from January 2006 
to present, and from the Rochester VA 
Outpatient Clinic dated from April 2007 to 
present.

2.  After obtaining the required 
authorization, request copies of all of 
the veteran's treatment records from 
Strong Memorial Hospital and from the 
University of Rochester Orthopaedic 
Associates, dated from October 2005 to 
present, as well as the veteran's 
treatment records from the University of 
Rochester Spine Clinic dated from May 2006 
to present.

3.  Upon completion of the above requested 
development, reconsider the veteran's 
claims.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



